Title: James Oldham to Thomas Jefferson, 25 April 1811
From: Oldham, James
To: Jefferson, Thomas


          
            Deare Sir
             Richmond April 25th 1811—
          
            my Letter of the 18th Instant informd you of the quantity of Glass that I was then able to Procure, the models derected to me wos receivd yesterday and this morning I deliverd to Gibson & Jefferson the quantity of Panes Sutable to each modle.  also 70 Panes 12 by 18 I. Boston Glass which is all that can be Procurd at Present. The 5 Panes nesary to make the complement wonting cannot be got except I cut them oute of crown-Glass 13 by 18 I. Which will cost you 7/6 the Pane exclusive of cutting, and they are but I indifferent.
          
            With Grate Respect I Am Sirr your Obt Sevt
 
            
 Jms Oldham
          
        